 

Exhibit 10.1

 

CELCUITY INC.

 

2017 STOCK INCENTIVE PLAN

 

 

 

 

TABLE OF CONTENTS

 

      Page         1. Purpose of Plan 1         2. Definitions 1         3.
Effective Date and Duration of the Plan 4   3.1 Effective Date and Duration 4  
3.2 Stockholder Approval 4         4. Shares Available for Issuance 5   4.1 Plan
Reserve 5   4.2 Accounting for Incentive Awards 5   4.3 Award Limitations Under
the Plan 5   4.4 Adjustments to Shares and Incentive Awards 5         5. Plan
Administration 6 5.1 The Committee 6 5.2 Authority of the Committee 6         6.
Participation 7         7. Options 7   7.1 Grant 7   7.2 Exercise Price 8   7.3
Exercisability and Duration 8   7.4 Payment of Exercise Price 8   7.5 Manner of
Exercise 8   7.6 Aggregate Limitation of Stock Subject to Incentive Stock
Options 8         8. Stock Appreciation Rights 9   8.1 Grant 9   8.2
Exercisability and Duration 9         9. Restricted Stock and Restricted Stock
Unit Awards 9   9.1 Grant 9   9.2 Rights as a Stockholder; Transferability 9  
9.3 Dividends and Distributions 10   9.4 Enforcement of Restrictions 10      
10. Performance Awards 10   10.1 Grant 10   10.2 Performance Goals 10   10.3
Form of Payment 11         11. Stock Bonuses 11         12. Effect of
Termination of Employment or Other Service 11   12.1 Termination Due to Death,
Disability or Retirement 11   12.2 Termination for Reasons Other than Death,
Disability or Retirement 12   12.3 Modification of Rights Upon Termination 12

  

 i 

 



 

      Page           12.4 Exercise of Incentive Stock Options Following
Termination 12   12.5 Date of Termination of Employment or Other Service 13    
    13. Payment of Withholding Taxes 13   13.1 General Rules 13   13.2 Special
Rules 13         14. Action upon Change in Control 13         15. Rights of
Eligible Recipients and Participants; Transferability 14   15.1 Employment or
Service 14   15.2 Rights as a Stockholder 14   15.3 Restrictions on Transfer 14
  15.4 Breach of Confidentiality or Non-Compete Agreements 14   15.5
Non-Exclusivity of the Plan 14         16. Securities Law and Other Restrictions
15         17. Plan Amendment, Modification and Termination 15         18.
Miscellaneous 15   18.1 Compliance with Section 162(m) 15   18.2 Successors and
Assigns 15   18.3 Governing Law 15

 

 ii 

 

 

CELCUITY INC.

2017 STOCK INCENTIVE PLAN

 

1.Purpose of Plan.

 

The purpose of the Celcuity Inc. 2017 Stock Incentive Plan (the “Plan”) is to
advance the interests of Celcuity Inc. (the “Company”) and its stockholders by
enabling the Company and its Subsidiaries to attract and retain persons of skill
and ability to perform services for the Company and its Subsidiaries by
providing an incentive to such individuals through equity participation in the
Company and by rewarding such individuals who contribute to the achievement by
the Company of its economic objectives.

 

2.Definitions.

 

The following terms will have the meanings set forth below, unless the context
clearly otherwise requires:

 

2.1.          “Board” means the Board of Directors of the Company.

 

2.2.          “Broker Exercise Notice” means a written notice pursuant to which
a Participant, upon exercise of an Option, irrevocably instructs a broker or
dealer to sell a sufficient number of shares or lend a sufficient amount of
money to pay all or a portion of the exercise price of the Option and/or any
related withholding tax obligations and remit such sums to the Company and
directs the Company to deliver stock certificates to be issued upon such
exercise directly to such broker or dealer.

 

2.3.          “Cause” means:

 

(a)          “Cause” as defined in any employment or other agreement or policy
applicable to the Participant; or

 

(b)          If no such agreement or policy exists, (i) dishonesty, fraud,
misrepresentation, embezzlement or deliberate injury or attempted injury, in
each case related to the Company or any Subsidiary, (ii) substantial failure on
the part of the Participant to perform his or her duties to the Company or any
Subsidiary or gross negligence on the part of the Participant in the performance
of such duties, (iii) any unlawful or criminal activity of a serious nature, or
(iv) any material breach of any employment, service, confidentiality or
non-compete agreement entered into with the Company or any Subsidiary.

 

2.4.          “Change in Control” of the Company means the occurrence of any of
the following events:

 

(a)          the sale, lease, exchange or other transfer of all or substantially
all of the assets of the Company (in one transaction or in a series of related
transactions) except where such sale, lease, exchange or other transfer is to an
entity controlled by the Company;

 

(b)          the approval by the stockholders of the Company of any plan or
proposal for the liquidation or dissolution of the Company; or

 

 1 

 

 

(c)          any person becomes after the effective date of the Plan the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of fifty percent (50%) or more of the combined voting power of
the Company’s outstanding securities ordinarily having the right to vote at
elections of directors; or

 

(d)          a merger or consolidation to which the Company is a party if the
persons who are the stockholders of the Company immediately prior to effective
date of such merger or consolidation have “beneficial ownership” (as defined in
Rule l3d-3 under the Exchange Act), immediately following the effective date of
such merger or consolidation, of securities of the surviving corporation
representing 50% or less of the combined voting power of the surviving
corporation’s then outstanding securities ordinarily having the right to vote at
elections of directors.

 

2.5.          “Code” means the Internal Revenue Code of 1986, as amended.

 

2.6.          “Committee” means the group of individuals administering the Plan,
as provided in Section 5 of the Plan.

 

2.7.          “Common Stock” means the common stock of the Company, $0.001 par
value, or the number and kind of shares of stock or other securities into which
such common stock may be changed in accordance with Section 4.4 of the Plan.

 

2.8.          “Disability” means the disability of the Participant such as would
entitle the Participant to receive disability income benefits pursuant to the
long-term disability plan of the Company or Subsidiary then covering the
Participant or, if no such plan exists or is applicable to the Participant, the
permanent and total disability of the Participant within the meaning of Section
22(e)(3) of the Code.

 

2.9.          “Effective Date” shall mean the day before the effective date of
the Registration Statement on Form S-1 for the initial public offering of the
Company’s Common Stock.

 

2.10.        “Eligible Recipient” means any employee of the Company or any
Subsidiary and any non-employee director, consultant or independent contractor
of the Company or any Subsidiary.

 

2.11.        “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

2.12.        “Fair Market Value” means, with respect to the Common Stock, as of
any date: (i) the last reported sale price of a share of Common Stock as of such
date during the regular daily trading session on the NASDAQ Capital Market or on
any other national exchange (or, if no shares were traded or quoted on such
date, as of the next preceding date on which there was such a trade or quote);
or (ii) if the Common Stock is publicly traded but is not so listed, the average
of the closing bid and asked prices on such date, as reported by The Wall Street
Journal, in the over-the- counter market (or, if no shares were quoted on such
date, as of the next preceding date on which there was such a quote); or
(iii) if the Common Stock is not so listed or reported, such price as the
Committee determines in good faith in the exercise of its reasonable discretion,
taking into account all available information material to the value of the
Common Stock, and consistent with the definition of “fair market value” under
Section 409A of the Code.

 

 2 

 

 

2.13.         “Incentive Award” means an Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award, Performance Award or Stock
Bonus granted to an Eligible Recipient pursuant to the Plan.

 

2.14.         “Incentive Stock Option” means a right to purchase Common Stock
granted to an Eligible Recipient pursuant to Section 7 of the Plan that
qualifies as an “incentive stock option” within the meaning of Section 422 of
the Code.

 

2.15.         “Non-Statutory Stock Option” means a right to purchase Common
Stock granted to an Eligible Recipient pursuant to Section 7 of the Plan that
does not qualify as an Incentive Stock Option.

 

2.16.         “Option” means an Incentive Stock Option or a Non-Statutory Stock
Option.

 

2.17.         “Participant” means an Eligible Recipient who receives one or more
Incentive Awards under the Plan.

 

2.18.         “Performance Award” means a right granted to an Eligible Recipient
pursuant to Section 10 of the Plan to receive a payment from the Company, in the
form of stock, cash or a combination of both, upon the achievement of
established employment, service, performance or other goals.

 

2.19.         “Performance Goal” means one or more of the following performance
goals, either individually, alternatively or in any combination, applied on a
Company, Subsidiary or business unit basis: revenue, cash flow, gross profit,
earnings before interest and taxes, earnings before interest, taxes,
depreciation and amortization and net earnings, earnings per share, margins
(including one or more of gross, operating and· net income margins), returns
(including one or more of return on assets, equity, investment, capital and
revenue and total stockholder return), stock price, working capital, market
share, cost reductions, workforce satisfaction and diversity goals, employee
retention, customer satisfaction, completion of key projects and strategic plan
development and implementation. Such goals may reflect absolute entity or
business unit performance or a relative comparison to the performance of a peer
group of entities, prior periods of performance) or other external measures of
the selected performance criteria.

 

Pursuant to rules and conditions adopted by the Committee on or before the
earlier of the expiration of twenty-five percent (25%) of the applicable
performance period or the 90th day of the applicable performance period for
which Performance Goals are established, the Committee may appropriately adjust
any evaluation of performance under such goals to exclude the effect of certain
events, including any of the following events: asset write-downs; litigation or
claim judgments or settlements; changes in tax law, accounting principles or
other such laws or provisions affecting reported results; severance, contract
termination and other costs related to exiting certain business activities; and
gains or losses from the disposition of businesses or assets or from the early
extinguishment of debt. Performance Goals may include individual objectives or
other subjective criteria.

 

 3 

 

 

2.20.         “Previously Acquired Shares” means shares of Common Stock that are
already owned by the Participant or, with respect to any Incentive Award, that
are to be issued upon the grant, exercise or vesting of such Incentive Award.

 

2.21.         “Restricted Stock Award” means an award of Common Stock granted to
an Eligible Recipient pursuant to Section 9 of the Plan that is subject to the
restrictions on transferability and the risk of forfeiture imposed by the
provisions of such Section 9.

 

2.22.         “Restricted Stock Unit Award” means an award granted to an
Eligible Recipient pursuant to Section 9 of the Plan evidencing the right to
receive a Share (or a cash payment equal to the Fair Market Value of a Share) at
some future date.

 

2.23.         “Retirement” means termination of employment or service pursuant
to and in accordance with the regular (or, if approved by the Board for purposes
of the Plan, early) retirement/pension plan or practice of the Company or
Subsidiary then covering the Participant, provided that if the Participant is
not covered by any such plan or practice, the Participant will be deemed to be
covered by the Company’s plan or practice for purposes of this determination.

 

2.24.         “Securities Act” means the Securities Act of 1933, as amended.

 

2.25.         “Share” means a share of Common Stock.

 

2.26.         “Stock Appreciation Right” means a right granted to an Eligible
Recipient pursuant to Section 8 of the Plan to receive a payment from the
Company at the time of exercise, in the form of stock, cash or a combination of
both, equal to the difference between the Fair Market Value of one or more
shares of Common Stock and the exercise price of such shares under the terms of
such Stock Appreciation Right.

 

2.27.         “Stock Bonus” means an award of Common Stock granted to an
Eligible Recipient pursuant to Section 11 of the Plan.

 

2.28.         “Subsidiary” means any entity that is directly or indirectly
controlled by the Company or any entity in which the Company has a significant
equity interest, as determined by the Committee.

 

2.29.         “Tax Date” means the date any withholding tax obligation arises
under the Code or other applicable tax statute for a Participant with respect to
an Incentive Award.

 

3.Effective Date and Duration of the Plan.

 

3.1.          Effective Date and Duration. The Plan is effective as of the
Effective Date. The Plan will terminate at midnight on September 6, 2027, and
may be terminated prior to such time by Board action, and no Incentive Award may
be granted after such termination. Incentive Awards outstanding upon termination
of the Plan may continue to be exercised, or become free of restrictions, in
accordance with their terms.

 

3.2.          Stockholder Approval. The Plan shall be submitted to the
stockholders of the Company for approval within twelve (12) months before or
after the Effective Date. Incentive Awards may be granted prior to the date this
Plan is approved by the stockholders of the Company; provided, however, that any
incentive stock options granted after adoption of the Plan by the Board shall be
treated as nonqualified stock options if stockholder approval is not obtained
within such twelve-month period.

 

 4 

 

 

4.Shares Available for Issuance.

 

4.1.          Plan Reserve. Subject to adjustment as provided in Section 4.4 of
the Plan, an aggregate of seven hundred fifty thousand (750,000) Shares are
reserved for issuance under the Plan. On January 1 of each year commencing in
2019 and ending on (and including) January 1, 2027, an additional number of
Shares shall become available for issuance under the Plan equal to the lesser
of: (i) one percent (1%) of the number of Shares issued and outstanding as of
the immediately preceding December 31, and (ii) another amount determined by the
Board. All Shares reserved for issuance under the Plan may be issued as
Incentive Stock Options.

 

4.2.          Accounting for Incentive Awards. Shares of Common Stock that are
issued under the Plan or that are subject to outstanding Incentive Awards will
be applied to reduce the maximum number of shares of Common Stock remaining
available for issuance under the Plan. Any shares of Common Stock that are
subject to an Incentive Award that lapse, expire, are forfeited or for any
reason are terminated unexercised or unvested and any shares of Common Stock
that are subject to an Incentive Award that is settled or paid in cash or any
form other than shares of Common Stock will automatically again become available
for issuance under the Plan. Any shares of Common Stock that constitute the
forfeited portion of a Restricted Stock Award, however, will not become
available for re-issuance under the Plan after they have been so forfeited.

 

4.3.          Award Limitations Under the Plan. Notwithstanding any provision in
the Plan to the contrary, no Eligible Recipient may be granted an Incentive
Award or Awards under the Plan, the value of which Award or Awards is based
solely on an increase in the value of the Shares after the date of grant of such
Award or Awards, for more than 250,000 Shares (subject to adjustment as provided
in Section 4.4 of the Plan) in the aggregate in any calendar year; provided,
however, that such limitation shall be 500,000 shares (subject to adjustment as
provided in Section 4.4 of the Plan) in the case of Awards granted to an
Eligible Recipient in the calendar year in which such Eligible Recipient
commences employment with the Company or a Subsidiary.

 

4.4.          Adjustments to Shares and Incentive Awards. In the event of any
reorganization, merger, consolidation, recapitalization, liquidation,
reclassification, stock dividend, stock split, combination of shares, rights
offering, divestiture or extraordinary dividend (including a spin-off) or any
other similar change in the corporate structure or shares of the Company, the
Committee (or, if the Company is not the surviving corporation in any such
transaction, the board of directors of the surviving corporation) will make
appropriate adjustment (which determination will be conclusive) as to the number
and kind of securities or other property (including cash) available for issuance
or payment under the Plan and, in order to prevent dilution or enlargement of
the rights of Participants, (a) the number and kind of securities or other
property (including cash) subject to outstanding Options, and (b) the exercise
price of outstanding Options.

 

 5 

 

 

5.Plan Administration.

 

5.1.          The Committee. The Plan will be administered by the Board or by a
committee of the Board. So long as the Company has a class of its equity
securities registered under Section 12 of the Exchange Act, any committee
administering the Plan will consist solely of two or more members of the Board
who are “non-employee directors” within the meaning of Rule 16b-3 under the
Exchange Act and, if the Board so determines in its sole discretion, who are
“outside directors” within the meaning of Section 162(m) of the Code. Such a
committee, if established, will act by majority approval of the members (but may
also take action with the written consent of a majority of the members of such
committee), and a majority of the members of such a committee will constitute a
quorum. As used in the Plan “Committee” will refer to the Board or to such a
committee, if established. To the extent consistent with corporate law, the
Committee may delegate to any officers of the Company the duties, power and
authority of the Committee under the Plan pursuant to such conditions or
limitations as the Committee may establish; provided, however, that only the
Committee may exercise such duties, power and authority with respect to Eligible
Recipients who are subject to Section 16 of the Exchange Act. The Committee may
exercise its duties, power and authority under the Plan in its sole and absolute
discretion without the consent of any Participant or other party, unless the
Plan specifically provides otherwise. Each determination, interpretation or
other action made or taken by the Committee pursuant to the provisions of the
Plan will be final, conclusive and binding for all purposes and on all persons,
including, without limitation, the Company, the stockholders of the Company, the
participants and their respective successors-in-interest. No member of the
Committee will be liable for any action or determination made in good faith with
respect to the Plan or any Incentive Award granted under the Plan.

 

5.2.Authority of the Committee.

 

(a)          In accordance with and subject to the provisions of the Plan, the
Committee will have the authority to determine all provisions of Incentive
Awards as the Committee may deem necessary or desirable and as consistent with
the terms of the Plan, including, without limitation, the following: (i) the
Eligible Recipients to be selected as Participants; (ii) the nature and extent
of the Incentive Awards to be made to each Participant (including the number of
shares of Common Stock to be subject to each Incentive Award, any exercise
price, the manner in which Incentive Awards will vest or become exercisable and
whether Incentive Awards will be granted in tandem with other Incentive Awards)
and the form of written agreement, if any, evidencing such Incentive Award;
(iii) the time or times when Incentive Awards will be granted; (iv) the duration
of each Incentive Award; and (v) the restrictions and other conditions to which
the payment or vesting of Incentive Awards may be subject. In addition, the
Committee will have the authority under the Plan in its sole discretion to pay
the economic value of any Incentive Award in the form of cash, Common Stock or
any combination of both.

 

 6 

 

 

(b)          The Committee will have the authority under the Plan to amend or
modify the terms of any outstanding Incentive Award in any manner, including,
without limitation, the authority to modify the number of shares or other terms
and conditions of an Incentive Award, extend the term of an Incentive Award,
accelerate the exercisability or vesting or otherwise terminate any restrictions
relating to an Incentive Award, accept the surrender of any outstanding
Incentive Award or, to the extent not previously exercised or vested, authorize
the grant of new Incentive Awards in substitution for surrendered Incentive
Awards; provided, however, that the amended or modified terms are permitted by
the Plan as then in effect, that such amendment or modification does not cause
the Incentive Award to become subject to Section 409A of the Code, and that any
Participant adversely affected by such amended or modified terms has consented
to such amendment or modification. No amendment or modification to an Incentive
Award, however, whether pursuant to this Section 5.2 or any other provisions of
the Plan, will be deemed to be a re-grant of such Incentive Award for purposes
of the Plan.

 

(c)          In the event of (i) any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, extraordinary dividend or divestiture
(including a spin-off) or any other similar change in corporate structure or
shares, (ii) any purchase, acquisition, sale or disposition of a significant
amount of assets or a significant business, (iii) any change in accounting
principles or practices, or (iv) any other similar change, in each case with
respect to the Company or any other entity whose performance is relevant to the
grant or vesting of an Incentive Award, the Committee (or, if the Company is not
the surviving corporation in any such transaction, the board of directors of the
surviving corporation) may, without the consent of any affected Participant,
amend or modify the vesting criteria of any outstanding Incentive Award that is
based in whole or in part on the financial performance of the Company (or any
Subsidiary or division thereof) or such other entity so as equitably to reflect
such event, with the desired result that the criteria for evaluating such
financial performance of the Company or such other entity will be substantially
the same (in the sole discretion of the Committee or the board of directors of
the surviving corporation) following such event as prior to such event;
provided, however, that the amended or modified terms are permitted by the Plan
as then in effect.

 

6.Participation.

 

Participants in the Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of economic objectives of the Company or its
Subsidiaries. Eligible Recipients may be granted from time to time one or more
Incentive Awards, singly or in combination or in tandem with other Incentive
Awards, as may be determined by the Committee in its sole discretion. Incentive
Awards will be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date will be the date of any related
agreement with the Participant.

 

7.Options.

 

7.1.          Grant. An Eligible Recipient may be granted one or more Options
under the Plan, and such Options will be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion. The Committee may designate whether an Option
is to be considered an Incentive Stock Option or a Non-Statutory Stock Option.
To the extent that any Incentive Stock Option granted under the Plan ceases for
any reason to qualify as an “incentive stock option” for purposes of Section 422
of the Code, such Incentive Stock Option will continue to be outstanding for
purposes of the Plan but will thereafter be deemed to be a Non-Statutory Stock
Option.

 

 7 

 

 

7.2.          Exercise Price. The per share price to be paid by a Participant
upon exercise of an Option will be determined by the Committee in its discretion
at the time of the Option grant; provided, however, that such price will not be
less than one hundred percent (100%) of the Fair Market Value of one share of
Common Stock on the date of grant (or, with respect to an Incentive Stock
Option, one hundred ten percent (110%) of the Fair Market Value if, at the time
the Incentive Stock Option is granted, the Participant owns, directly or
indirectly, more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any parent or subsidiary corporation of
the Company).

 

7.3.          Exercisability and Duration. An Option will become exercisable at
such times and in such installments as may be determined by the Committee in its
sole discretion at the time of grant; provided, however, that no Incentive Stock
Option may be exercisable after ten (10) years from its date of grant (five (5)
years from its date of grant if, at the time the Incentive Stock Option is
granted, the Participant owns, directly or indirectly, more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any parent or subsidiary corporation of the Company).

 

7.4.          Payment of Exercise Price. The total purchase price of the shares
to be purchased upon exercise of an Option will be paid entirely in cash
(including check, bank draft or money order); provided, however, that the
Committee, in its sole discretion and upon terms and conditions established by
the Committee, may allow such payments to be made, in whole or in part, by
tender of a Broker Exercise Notice, Previously Acquired Shares, a promissory
note (on terms acceptable to the Committee in its sole discretion) or a
combination of such methods, or by any other form of payment the Committee may
authorize.

 

7.5.          Manner of Exercise. An Option may be exercised by a Participant in
whole or in part from time to time, subject to the conditions contained in the
Plan and in the agreement evidencing such Option, by delivery in person, by
facsimile or electronic transmission or through the mail of written notice of
exercise to the Company (Attention: Chief Financial Officer) at its principal
executive office, and by paying in full the total exercise price for the shares
of Common Stock to be purchased in accordance with Section 7.4 of the Plan.

 

7.6.          Aggregate Limitation of Stock Subject to Incentive Stock Options.
To the extent that the aggregate Fair Market Value (determined as of the date an
Incentive Stock Option is granted) of the shares of Common Stock with respect to
which incentive stock options (within the meaning of Section 422 of the Code)
are exercisable for the first time by a Participant during any calendar year
(under the Plan and any other incentive stock option plans of the Company or any
subsidiary or parent corporation of the Company (within the meaning of the
Code)) exceeds $100,000 (or such other amount as may be prescribed by the Code
from time to time), such excess Options will be treated as Non-Statutory Stock
Options. The determination will be made by taking incentive stock options into
account in the order in which they were granted. If such excess only applies to
a portion of an Incentive Stock Option, the Committee, in its discretion, will
designate which shares will be treated as shares to be acquired upon exercise of
an Incentive Stock Option.

 

 8 

 

 

8.Stock Appreciation Rights.

 

8.1.          Grant. An Eligible Recipient may be granted one or more Stock
Appreciation Rights under the Plan, and such Stock Appreciation Rights will be
subject to such terms and conditions, consistent with the other provisions of
the Plan, as may be determined by the Committee in its sole discretion. A Stock
Appreciation Right granted under the Plan shall confer on the holder thereof a
right to receive upon exercise thereof the excess of (i) the Fair Market Value
of one Share on the date of exercise (or, if the Committee shall so determine,
at any time during a specified period before or after the date of exercise) over
(ii) the grant price of the Stock Appreciation Right as determined by the
Committee, which grant price shall not be less than one hundred percent (100%)
of the Fair Market Value of one Share on the date of grant of the Stock
Appreciation Right. The Committee will have the sole discretion to determine the
form in which payment of the economic value of Stock Appreciation Rights will be
made to a Participant (i.e., cash, Common Stock or any combination thereof) or
to consent to or disapprove the election by a Participant of the form of such
payment.

 

8.2.          Exercisability and Duration. A Stock Appreciation Right will
become exercisable at such time and in such installments as may be determined by
the Committee in its sole discretion at the time of grant; provided, however,
that no Stock Appreciation Right may be exercisable after ten (10) years from
its date of grant. A Stock Appreciation Right will be exercised by giving notice
in the same manner as for Options, as set forth in Section 7.5 of the Plan.

 

9.Restricted Stock and Restricted Stock Units.

 

9.1.          Grant. An Eligible Recipient may be granted one or more Restricted
Stock Awards or Restricted Stock Unit Awards under the Plan, and such Restricted
Stock Awards or Restricted Stock Unit Awards will be subject to such terms and
conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee in its sole discretion. The Committee may impose
such restrictions or conditions, such as forfeiture or a repurchase option, not
inconsistent with the provisions of the Plan, to the vesting of or the lapse of
restrictions or conditions for any such Restricted Stock or Restricted Stock
Units as it deems appropriate, including, without limitation, that the
Participant remain in the continuous employ or service of the Company or a
Subsidiary for a certain period or that the Participant or the Company (or any
Subsidiary or division thereof) satisfy certain performance goals or criteria.

 

9.2.          Rights as a Stockholder; Transferability. Except as provided in
Sections 9.1, 9.3 and 15.3 of the Plan, a Participant will have all voting,
dividend, liquidation and other rights with respect to shares of Common Stock
issued to the Participant as a Restricted Stock Award under this Section 9 upon
the Participant becoming the holder of record of such shares as if such
Participant were a holder of record of shares of unrestricted Common Stock. In
the case of Restricted Stock Unit Awards, no Shares shall be issued at the time
such Awards are granted. Upon the lapse or waiver of restrictions and the
restricted period relating to Restricted Stock Units evidencing the right to
receive Shares, such Shares shall be issued and delivered to the holder of the
Restricted Stock Units.

 

 9 

 

 

9.3.          Dividends and Distributions. Unless the Committee determines
otherwise in its sole discretion (either in the agreement evidencing the
Restricted Stock Award at the time of grant or at any time after the grant of
the Restricted Stock Award), any dividends or distributions (including regular
quarterly cash dividends, if any) paid with respect to shares of Common Stock
subject to the unvested portion of a Restricted Stock Award will be subject to
the same restrictions as the shares to which such dividends or distributions
relate. In the event the Committee determines not to pay dividends or
distributions currently, the Committee will determine in its sole discretion
whether any interest will be paid on such dividends or distributions. In
addition, the Committee in its sole discretion may require such dividends and
distributions to be reinvested (and in such case the Participant consents to
such reinvestment) in shares of Common Stock that will be subject to the same
restrictions as the shares to which such dividends or distributions relate.

 

9.4.          Enforcement of Restrictions. To enforce the restrictions referred
to in this Section 9, the Committee may place a legend on the stock certificates
referring to such restrictions and may require the Participant, until the
restrictions have lapsed, to keep the stock certificates, together with duly
endorsed stock powers, in the custody of the Company or its transfer agent or to
maintain evidence of stock ownership, together with duly endorsed stock powers,
in a certificateless book-entry stock account with the Company’s transfer agent.

 

10.Performance Awards.

 

10.1.         Grant. An Eligible Recipient may be granted one or more
Performance Awards under the Plan, and such Performance Awards will be subject
to such terms and conditions, consistent with the other provisions of the Plan,
as may be determined by the Committee in its sole discretion. Performance Awards
are intended to be “qualified performance-based compensation” within the meaning
of Section 162(m).

 

10.2.         Performance Goals. Performance Awards shall, to the extent
required by Section 162(m), be conditioned solely on the achievement of one or
more objective Performance Goals, and such Performance Goals shall be
established by the Committee within the time period prescribed by, and shall
otherwise comply with the requirements of, Section l62(m). The Committee may
impose such restrictions or conditions, not inconsistent with the provisions of
the Plan, to the vesting of such Performance Awards as it deems appropriate,
including, without limitation, that the Participant remain in the continuous
employ or service of the Company or any Subsidiary for a certain period or that
the Participant or the Company (or any Subsidiary or division thereof) satisfy
certain Performance Goals. Subject to the terms of the Plan and any applicable
Performance Award agreement, the Committee will have the sole discretion to
determine the Performance Goals to be achieved during any performance period,
the length of any performance period, the amount of any Performance Award
granted, the amount of any payment or transfer to be made pursuant to any
Performance Award, and any other terms and conditions of any Performance Award.
The Committee shall also certify in writing that such Performance Goals have
been met prior to payment of the Performance Awards to the extent required by
Section 162(m).

 

 10 

 

 

10.3.         Form of Payment. A Performance Award granted under the Plan may be
payable in cash or in Shares (including, without limitation, Restricted Stock).
The Committee will have the sole discretion to determine the form in which
payment of the economic value of Performance Awards will be made to a
Participant (i.e., cash, Common Stock or any combination thereof) or to consent
to or disapprove the election by a Participant of the form of such payment.

 

11.Stock Bonuses.

 

An Eligible Recipient may be granted one or more Stock Bonuses under the Plan,
and such Stock Bonuses will be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee.
The Participant will have all voting, dividend, liquidation and other rights
with respect to the shares of Common Stock issued to a Participant as a Stock
Bonus under this Section 11 upon the Participant becoming the holder of record
of such shares; provided, however, that the Committee may impose such
restrictions on the assignment or transfer of a Stock Bonus as it deems
appropriate.

 

12.Effect of Termination of Employment or Other Service.

 

12.1.         Termination Due to Death, Disability or Retirement. Unless
otherwise provided by the Committee in its sole discretion in the agreement
evidencing an Incentive Award:

 

(a)          In the event a Participant’s employment or other service with the
Company and all Subsidiaries is terminated by reason of death or Disability:

 

(i)          all outstanding Options and Stock Appreciation Rights then held by
the Participant will become immediately exercisable in full and remain
exercisable for a period of twelve (12) months after such termination (but in no
event after the expiration date of any such Option or Stock Appreciation Right);

 

(ii)         all Restricted Stock Awards and Restricted Stock Unit Awards then
held by the Participant will become fully vested; and

 

(iii)        all Performance Awards and Stock Bonuses then held by the
Participant will vest and/or continue to vest in the manner determined by the
Committee and set forth in the agreement evidencing such Performance Awards or
Stock Bonuses.

 

(b)          In the event a Participant’s employment or other service with the
Company and all Subsidiaries is terminated by reason of Retirement:

 

(i)          all outstanding Options and Stock Appreciation Rights then held by
the Participant will remain exercisable, to the extent exercisable as of the
date of such termination, for a period of six (6) months after such termination
(but in no event after the expiration date of any such Option or Stock
Appreciation Right);

 

(ii)         all Restricted Stock Awards and Restricted Stock Unit Awards then
held by the Participant that have not vested as of such termination will be
terminated and forfeited; and

 

 11 

 

 

(iii)        all Performance Awards and Stock Bonuses then held by the
Participant will vest and/or continue to vest in the manner determined by the
Committee and set forth in the agreement evidencing such Performance Awards or
Stock Bonuses.

 

12.2.         Termination for Reasons Other than Death, Disability or
Retirement. Unless otherwise provided by the Committee in its sole discretion in
the agreement evidencing an Incentive Award, in the event a Participant’s
employment or other service with the Company and all Subsidiaries is terminated
for any reason other than death, Disability or Retirement, or a Participant is
in the employ or service of a Subsidiary and the Subsidiary ceases to be a
Subsidiary of the Company (unless the Participant continues in the employ or
service of the Company or another Subsidiary), all rights of the Participant
under the Plan and any agreements evidencing an Incentive Award will immediately
terminate without notice of any kind, and no Options or Stock Appreciation
Rights then held by the Participant will thereafter be exercisable, all
Restricted Stock Awards and Restricted Stock Unit Awards then held by the
Participant that have not vested will be terminated and forfeited, and all
Performance Awards and Stock Bonuses then held by the Participant will vest
and/or continue to vest in the manner determined by the Committee and set forth
in the agreement evidencing such Performance Awards or Stock Bonuses; provided,
however, that if such termination is due to any reason other than voluntary
termination by the Participant or termination by the Company or any Subsidiary
for “Cause,” all outstanding Options and Stock Appreciation Rights then held by
such Participant will remain exercisable, to the extent exercisable as of such
termination, for a period of three (3) months after such termination (but in no
event after the expiration date of any such Option or Stock Appreciation Right).

 

12.3.         Modification of Rights Upon Termination. Notwithstanding the other
provisions of this Section 12, upon a Participant’s termination of employment or
other service with the Company and all Subsidiaries, the Committee may, in its
sole discretion (which may be exercised at any time on or after the date of
grant, including following such termination), cause Options and Stock
Appreciation Rights (or any part thereof) then held by such Participant to
become or continue to become exercisable and/or remain exercisable following
such termination of employment or service and Restricted Stock Awards,
Restricted Stock Unit Awards, Performance Awards and Stock Bonuses then held by
such Participant to vest and/or continue to vest or become free of transfer
restrictions, as the case may be, following such termination of employment or
service, in each case in the manner determined by the Committee; provided,
however, that no Incentive Award may remain exercisable or continue to vest
beyond its expiration date. Notwithstanding the foregoing, no extension to
exercise will be permitted if such extension would cause the Award to become
subject to Section 409A of the Code.

 

12.4.         Exercise of Incentive Stock Options Following Termination. Any
Incentive Stock Option that remains exercisable pursuant to an agreement with
the Company following termination of employment and is unexercised more than one
(1) year following termination of employment by reason of death or Disability or
more than three (3) months following termination for any reason other than death
or Disability will thereafter be deemed to be a Non-Statutory Stock Option.

 

 12 

 

 

12.5.         Date of Termination of Employment or Other Service. Unless the
Committee otherwise determines in its sole discretion, a Participant’s
employment or other service will, for purposes of the Plan, be deemed to have
terminated on the date recorded on the personnel or other records of the Company
or the Subsidiary for which the Participant provides employment or other
service, as determined by the Committee in its sole discretion based upon such
records.

 

13.Payment of Withholding Taxes.

 

13.1.          General Rules. The Company is entitled to (a) withhold and deduct
from future wages of the Participant (or from other amounts that may be due and
owing to the Participant from the Company or a Subsidiary), or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any and all foreign, federal, state and local withholding and
employment-related tax requirements attributable to an Incentive Award,
including, without limitation, the grant, exercise or vesting of, or payment of
dividends with respect to, an Incentive Award or a disqualifying disposition of
stock received upon exercise of an Incentive Stock Option, or (b) require the
Participant promptly to remit the amount of such withholding to the Company
before taking any action, including issuing any shares of Common Stock, with
respect to an Incentive Award.

 

13.2.          Special Rules. The Committee may, in its sole discretion and upon
terms and conditions established by the Committee, permit or require a
Participant to satisfy, in whole or in part, any withholding or
employment-related tax obligation described in Section 13.1 of the Plan by
electing to tender Previously Acquired Shares, a Broker Exercise Notice or a
promissory note (on terms acceptable to the Committee in its sole discretion),
or by a combination of such methods.

 

14.Action upon Change in Control.

 

If a Change in Control of the Company occurs or is about to occur, the
Committee, in its sole discretion, may provide for one or more of the following:

 

(a)          the partial or full acceleration of the exercisability of
outstanding Incentive Awards held by some or all Participants, provided that the
Committee, in its sole discretion, may condition such acceleration (or the
Participant’s receipt of any securities or payments with respect to such
acceleration) upon the Participant’s continued service to the Company or to the
successor person in the Change in Control;

 

(b)          the complete termination of the Plan and cancellation of
outstanding Incentive Awards not exercised prior to a date specified by the
Committee;

 

(c)          the continuance of the Plan with respect to outstanding Incentive
Awards;

 

(d)          replacement or exchange of the Incentive Awards for options to
purchase similar securities of the successor person in the Change in Control;

 

(e)          the substitution for outstanding Incentive Awards of shares of
common stock of the person acquiring control of the Company or a related
corporation; or

 

 13 

 

 

(f)          the receipt by some or all Participants holding outstanding
Incentive Awards with respect to some or all of the shares of Common Stock
subject to such Incentive Awards, as of the effective date of any such Change in
Control of the Company, of cash in an amount equal to the excess of the per
share price paid in connection with the Change in Control of the Company over
the exercise price per share of such Incentive Awards, multiplied by the number
of shares subject to such Incentive Awards.

 

15.Rights of Eligible Recipients and Participants; Transferability.

 

15.1.          Employment or Service. Nothing in the Plan will interfere with or
limit in any way the right of the Company or any Subsidiary to terminate the
employment or service of any Eligible Recipient or Participant at any time, nor
confer upon any Eligible Recipient or Participant any right to continue in the
employ or service of the Company or any Subsidiary.

 

15.2.          Rights as a Stockholder. As a holder of Incentive Awards (other
than Restricted Stock Awards and Stock Bonuses), a Participant will have no
rights as a stockholder unless and until such Incentive Awards are exercised
for, or paid in the form of, shares of Common Stock and the Participant becomes
the holder of record of such shares. Except as otherwise provided in the Plan,
no adjustment will be made for dividends or distributions with respect to such
Incentive Awards as to which there is a record date preceding the date the
Participant becomes the holder of record of such shares, except as the Committee
may determine in its discretion.

 

15.3.          Restrictions on Transfer. Except pursuant to testamentary will or
the laws of descent and distribution or as otherwise expressly permitted by the
Plan, unless approved by the Committee in its sole discretion, no right or
interest of any Participant in an Incentive Award prior to the exercise or
vesting of such Incentive Award will be assignable or transferable, or subjected
to any lien, during the lifetime of the Participant, either voluntarily or
involuntarily, directly or indirectly, by operation of law or otherwise. A
Participant will, however, be entitled to designate a beneficiary to receive an
Incentive Award upon such Participant’s death, and in the event of a
Participant’s death, payment of any amounts due under the Plan will be made to,
and exercise of any Options (to the extent permitted pursuant to Section 12 of
the Plan) may be made by, the Participant’s legal representatives, heirs and
legatees.

 

15.4.          Breach of Confidentiality, Assignment of Inventions or
Non-Compete Agreements. Notwithstanding anything in the Plan to the contrary, in
the event that a Participant materially breaches the terms of any
confidentiality, assignment of inventions or non-compete agreement entered into
with the Company or any Subsidiary, whether such breach occurs before or after
termination of such Participant’s employment or other service with the Company
or any Subsidiary, the Committee in its sole discretion may immediately
terminate all rights of the Participant under the Plan and any agreements
evidencing an Incentive Award then held by the Participant without notice of any
kind.

 

15.5.          Non-Exclusivity of the Plan. Nothing contained in the Plan is
intended to modify or rescind any previously or subsequently approved
compensation plans or programs of the Company or create any limitations on the
power or authority of the Board to adopt such additional or other compensation
arrangements as the Board may deem necessary or desirable.

 

 14 

 

 

16.Securities Law and Other Restrictions.

 

Notwithstanding any other provision of the Plan or any agreements entered into
pursuant to the Plan, the Company will not be required to issue any shares of
Common Stock under the Plan, and a Participant may not sell, assign, transfer or
otherwise dispose of shares of Common Stock issued pursuant to Incentive Awards
granted under the Plan, unless (a) there is in effect with respect to such
shares a registration statement under the Securities Act and any applicable
state or foreign securities laws or an exemption from such registration under
the Securities Act and applicable state or foreign securities laws, and (b)
there has been obtained any other consent, approval or permit from any other
regulatory body which the Committee, in its sole discretion, deems necessary or
advisable. The Company may condition such issuance, sale or transfer upon the
receipt of any representations or agreements from the parties involved, and the
placement of any legends on certificates representing shares of Common Stock, as
may be deemed necessary or advisable by the Company in order to comply with such
securities law or other restrictions.

 

17.Plan Amendment, Modification and Termination.

 

The Board may suspend or terminate the Plan or any portion thereof at any time,
and may amend the Plan from time to time in such respects as the Board may deem
advisable in order that Incentive Awards under the Plan will conform to any
change in applicable laws or regulations or in any other respect the Board may
deem to be in the best interests of the Company; provided, however, that no
amendments to the Plan will be effective without approval of the stockholders of
the Company if stockholder approval of the amendment is then required pursuant
to Section 422 of the Code or the rules of any stock exchange or Nasdaq or
similar regulatory body. No termination, suspension or amendment of the Plan may
adversely affect any outstanding Incentive Award without the consent of the
affected Participant; provided, however, that this sentence will not impair the
right of the Committee to take whatever action it deems appropriate under
Sections 5.2, 4.4 and 14 of the Plan.

 

18.Miscellaneous.

 

18.1.          Compliance with Section 162(m). It is intended that the Plan
shall comply with and meet all the requirements of Section 162(m) of the Code so
that Awards hereunder which are made to Participants who are “covered employees”
(as defined in Section 162(m) of the Code) shall constitute “performance-based”
compensation within the meaning of Section 162(m) of the Code. If any provision
of the Plan would disqualify the Plan or would not otherwise permit the Plan to
comply with Section 162(m) as so intended, such provision shall be construed or
deemed amended to confirm to the requirements or provisions of Section 162(m).

 

18.2.          Successors and Assigns. The Plan will be binding upon and inure
to the benefit of the successors and permitted assigns of the Company and the
Participants.

 

18.3.          Governing Law. The validity, construction, interpretation,
administration and effect of the Plan and any rules, regulations and actions
relating to the Plan will be governed by and construed exclusively in accordance
with the laws of the State of Minnesota, without regard to the conflicts of laws
principles of any jurisdictions.

 

 15 

 

 

AMENDMENT NO. 1

TO

CELCUITY INC. 2017 STOCK INCENTIVE PLAN

 

This Amendment No. 1 (this “Amendment”) amends the Celcuity Inc. 2017 Stock
Incentive Plan (the “Plan”). This Amendment is effective as of April 5, 2018.

 

1.       Unless otherwise expressly provided in this Amendment, all capitalized
words or phrases or other defined terms used in this Amendment have the meaning
ascribed to them in the Plan.

 

2.       Section 4.3 of the Plan is hereby amended and restated in its entirety
to read as follows:

 

“4.3. Award Limitations Under the Plan. Notwithstanding any provision in the
Plan to the contrary, the number of Shares subject to an Incentive Award or
Awards granted under the Plan in any calendar year to any one Eligible Recipient
shall not, in the aggregate, be more than 250,000 Shares; provided, however,
that such limitation shall be 500,000 Shares in the case of Awards granted to an
Eligible Recipient in the calendar year in which such Eligible Recipient
commences employment with the Company or a Subsidiary. Such annual Award
limitations shall be subject to adjustment as provided in Section 4.4 of the
Plan. For purposes of applying such annual Award limitations to Awards
denominated in a form other than Shares, the number of Shares subject to such
Award shall be determined by dividing the maximum amount payable under such
Award by the Fair Market Value of a Share at the date of grant.”

 

3.       Except as otherwise modified herein, all other provisions of the Plan
shall remain in full force and effect.

 

This Amendment was duly approved by the Board of Directors of Celcuity Inc.
pursuant to Section 17 of the Plan, effective as of the date set forth above.

  



 

 